Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
Response to Amendment

2.	The amendment filed on 06-24-2022 has been entered and considered.
Claims 1-26 are pending in this application.
Claim Objections
3.	Claims 2 and 26 are objected to because of the following informalities: 
	In claim 2 line 1, the term “the at least first” needs to be changed to “the at least one of the first” to refer back to the same term in claim 1 line 11.
	In claim 26 line 5, the term “HARQ” needs to be changed to “HARQ-ACK” as mentioned in claim 23 line 4 since it refers back to it.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 20 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the first and second additional second time-frequency resources" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, it is not known the metes and the bounds of the claimed language.
Claim 23 recites the limitation "the information" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, it is not known the metes and the bounds of the claimed language.
Claims 24-26 are rejected because of their dependency on the rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0381674) in view of Baker et al (US 2006/0209703).
For claim 1, Kim discloses a method for transmitting an uplink signal (see at least title; transmitting uplink), comprising: generating, based on a first non-orthogonal access parameter, a signal that carries uplink data, wherein the signal that carries the uplink data occupies a first time-frequency resource (see at least [0067]-[0068]; receiving at least PDCCH/PDSCH and wherein at least PDCCH comprises of DCI (at least TX power of PUSCH (claimed first parameter)) (see at least [0086] and/or Table 3) and based on that generating at least PUSCH (claimed uplink data) and wherein at least [0089] discloses the use/allocation of uplink (UL) resources (claimed first time-frequency resource)); generating, based on a second non-orthogonal access parameter, a signal that carries uplink control information, wherein the signal that carries the uplink control information occupies a second time-frequency resource (see at least [0067]-[0069]; generating/transmitting at least PUCCH (claimed uplink control information) that comprises uplink control information (UCI) based on at least PDCCH that comprises of DCI (at least TX power of PUCCH (claimed second parameter)) (see at least [0086] and/or Table 3) and wherein at least [0089] discloses the use/allocation of uplink (UL) resources (claimed second time-frequency resource)), and the first time-frequency resource overlaps the second time-frequency resource (see at least abstract and/or [0301] and/or [0322]; the overlap transmission of PUSCH (claimed uplink data) and PUCCH (claimed uplink control information)); and the first non-orthogonal access parameter is different from the second non-orthogonal access parameter (see at least [0097] and/or Table 3; DCI: plurality of different formats/description: at least different TX power for PUCCH and PUSCH and/or [0311]-[0314]; different powers and/or different allocations([0089])); and sending the signal that carries the uplink data and the signal that carries the uplink control information (see at least [0067]-[0068]; transmitting PUSCH and PUCCH).  Kim discloses all the subject matter with the exception of explicitly disclosing wherein at least one of the first non-orthogonal access parameter or the second non-orthogonal access parameter comprises different non-orthogonal access spreading factors.  However, Baker discloses that data and control signals are transmitted simultaneously with different spreading codes (different non-orthogonal access spreading factors) (see at least [0027]; transmissions use spread spectrum techniques such that data (at least PUSCH) and control (at least UCI/PUCCH) signals are transmitted with different spreading codes).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use different spreading codes for data and control signals as taught by Baker into the method/apparatus of Kim for the purpose of at least allowing/enabling simultaneous transmission of different type of communications in order to at least save time and network resources and/or reduce interference.
For claim 2, Kim further discloses wherein the at least first non- orthogonal access parameter and the second non-orthogonal access parameter comprise at least one of: different bit-group-to-symbol-group mapping rules; different interleaving parameters; different scrambling parameters; or different transmit powers (see at least [0097] and/or Table 3; plurality of different formats/description: at least power commands for PUCCH and PUSCH and/or [0311]-[0314]; different Tx powers).
For claim 3, Kim further discloses wherein determining the second non-orthogonal access parameter based on a type of the uplink control information (see at least [0311]; determining (increase) of transmit power (claimed parameter) is based on at least HARQ-ACK (claimed type of uplink control information)).
For claim 4, Kim further discloses determining the second time-frequency resource based on a type of the uplink control information (see at least [0322]; the determining of PUCCH resource based on at least type of UCI and wherein at least [0089] discloses the use/allocation of uplink (UL) resources (claimed second time-frequency resource)).
For claim 5, Kim further discloses the uplink control information comprises first uplink control information and second uplink control information (see at least [0068]-[0069]; PUCCH (UCI includes at least ACK/NACK, PMI, SR…)); and the determining the second non-orthogonal access parameter based on a type of the uplink control information comprises: determining, based on a type of the first uplink control information, a first addition second non-orthogonal access parameter corresponding to the first uplink control information (see at least [0311]-[0314] and/or Fig.17(b); determining (increase) of transmit power P1 (claimed parameter) is based on PUCCH (type of UCI (claimed type of first uplink control information ([0068]; SR for example)) And/or at least [0133]-[0141]; plurality of different formats based on type of UCI); and determining, based on a type of the second uplink control information, a second addition second non-orthogonal access parameter corresponding to the second uplink control information (see at least [0311]-[0314] and/or Fig.17(b); determining (increase) of transmit power P1 (claimed parameter) is based on PUCCH (type of UCI (claimed type of second uplink control information ([0068]; PMI for example))  And/or at least [0133]-[0141]; plurality of different formats based on type of UCI); wherein the second non-orthogonal access parameter comprises the first and second addition second non-orthogonal access parameters (see at least [0311]-[0314] and/or Fig.17(b); transmit power P1 for PUCCH (at least SR and PMI)).  
For claim 6, Kim further discloses the uplink control information comprises first uplink control information and second uplink control information (see at least [0068]-[0069]; PUCCH (UCI includes at least ACK/NACK, PMI, SR…)), and determining, based on the type of the first uplink control information, a first addition second time- frequency resource occupied by a signal that carries the first uplink control information (see at least [0322]; the determining of PUCCH resource based on at least type of UCI ([0068]; ACK/NACK for example) and wherein at least [0089] discloses the use/allocation of uplink (UL) resources (claimed time-frequency resource)); and determining, based on the type of the second uplink control information, a second addition second time-frequency resource occupied by a signal that carries the second uplink control information (see at least [0322]; the determining of PUCCH resource based on at least type of UCI ([0068]; SR for example) and wherein at least [0089] discloses the use/allocation of uplink (UL) resources (claimed time-frequency resource)); wherein the second time-frequency resource includes the first and second addition second time-frequency resources (see at least [0322] and/or [0068] and/or [0089]: PUCCH resource and use/allocation of uplink (UL) resources (claimed second time-frequency resource) and wherein PUCCH includes at least SR and ACK/NACK). 
For claim 7, Kim further discloses in the generating of the signal that carries the uplink control information, the first uplink control information and the second uplink control information are encoded as a whole (see at least [0067]-[0068]; generating/transmitting PUCCH (claimed whole) that comprises uplink control information (UCI) and/or abstract; multiplexing UCI in at least one subframe (whole)).
Claims 8-14 are rejected for same reasons as claims 1-7, respectively since Kim further discloses a UE (claimed apparatus) that generates and sends uplink data and uplink control information to the eNB (see at least [0067]-[0068]).
For claim 15, Kim discloses a communications apparatus (see at least [0067]-[0068]; eNB), comprising: a transmitter, configured to send first configuration information and second configuration information to a terminal device (see at least [0067]-[0069]; sending at least PDCCH/PDSCH and wherein at least PDCCH (claimed first/second configuration information) is sent to a UE), wherein the first configuration information comprises information about a first non-orthogonal access parameter used to transmit uplink data and information about a first time-frequency resource used to transmit the uplink data (see at least [0067]-[0068]; PDCCH comprises of DCI (at least TX power of PUSCH (claimed first parameter)) (see at least [0086] and/or Table 3) and based on that generating by the UE at least PUSCH (claimed uplink data) and wherein at least [0089] discloses the use/allocation of uplink (UL) resources (claimed first time-frequency resource))), and the second configuration information comprises information about a second non-orthogonal access parameter used to transmit uplink control information on a second time-frequency resource (see at least [0067]-[0069]; at least PDCCH that comprises of DCI (at least TX power of PUCCH (claimed second parameter)) (see at least [0086] and/or Table 3) and wherein at least [0089] discloses the use/allocation of uplink (UL) resources (claimed second time-frequency resource) that are used for generating/transmitting by the UE at least PUCCH (claimed uplink control information) that comprises uplink control information (UCI)), wherein the first non-orthogonal access parameter is different from the second orthogonal access parameter (see at least [0097] and/or Table 3; plurality of different formats/description: at least different power commands for PUCCH and PUSCH and/or [0311]-[0314]; different powers and/or different allocations([0089])), and the first time-frequency resource overlaps the second time- frequency resource (see at least abstract and/or [0301] and/or [0322]; the overlap transmission of PUSCH (claimed uplink data) and PUCCH (claimed uplink control information)); and a receiver, configured to receive an uplink signal sent by the terminal device, wherein uplink signals comprise a signal that is generated based on the first non-orthogonal access parameter and that carries the uplink data and a signal that is generated based on the second non- orthogonal access parameter and that carries the uplink control information, the signal that carries the uplink data occupies the first time-frequency resource, and the signal that carries the uplink control information occupies the second time-frequency resource (see at least [0067]-[0069]; receiving PUSCH and PUCCH).  Kim discloses all the subject matter with the exception of explicitly disclosing wherein at least one of the first non- orthogonal access parameter or the second non-orthogonal access parameter comprises different non-orthogonal access spreading factors.  However, Baker discloses that data and control signals are transmitted simultaneously with different spreading codes (different non-orthogonal access spreading factors) (see at least [0027]; transmissions use spread spectrum techniques such that data (at least PUSCH) and control (at least UCI/PUCCH) signals are transmitted with different spreading codes).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use different spreading codes for data and control signals as taught by Baker into the method/apparatus of Kim for the purpose of at least allowing/enabling simultaneous transmission of different type of communications in order to at least save time and network resources and/or reduce interference.
Claims 16 and 18-19 are rejected for same reasons as claims 2, 4 and 3, respectively.
For claim 17, Kim further discloses wherein the second configuration information further comprises information about the second time-frequency resource (see at least [0089]; the use/allocation of uplink (UL) resources (claimed second time-frequency resource) that are used for generating/transmitting by the UE at least PUCCH (claimed uplink control information) that comprises uplink control information (UCI)).
For claim 20, Kim further discloses wherein the uplink control information comprises first uplink control information and second uplink control information (see at least [0068]; UCI includes at least ACK/NACK and SR…); and the information about the second non-orthogonal access parameter used to transmit the uplink control information comprises information about a first addition second non-orthogonal access parameter used to transmit the first uplink control information (see at least [0311]-[0314] and/or Fig.17(b); determining (increase) of transmit power P1 (claimed parameter) for PUCCH ([0068]; PUCCH that comprises at least SR for example)) and information about a second addition second non-orthogonal access parameter used to transmit the second uplink control information (see at least [0311]-[0314] and/or Fig.17(b); determining (increase) of transmit power P1 (claimed parameter) for PUCCH ([0068]; PUCCH that comprises at least ACK/NACK for example)); wherein the second time-frequency resource includes the first and second addition second time-frequency resources (see at least [0322] and/or [0068] and/or [0089]: PUCCH resource and use/allocation of uplink (UL) resources (claimed second time-frequency resource) and wherein PUCCH includes at least SR and ACK/NACK).
For claim 22, Kim discloses all the subject matter with the exception of explicitly disclosing wherein the first non-orthogonal access parameter and the second non-orthogonal access parameter comprise at least one of: different non-orthogonal access spreading factors; different bit-group-to-symbol-group mapping rules; different interleaving parameters; or different scrambling parameters.  However, Baker discloses that data and control signals are transmitted simultaneously with different spreading codes (different non-orthogonal access spreading factors) (see at least [0027]; transmissions use spread spectrum techniques such that data and control signals are transmitted with different spreading codes).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use different spreading codes for data and control signals as taught by Baker into the method/apparatus of Kim for the purpose of at least allowing simultaneous transmission of different type of communications in order to at least save time and network resources and/or reduce interference.
For claim 23, Kim further discloses wherein: the uplink control information further comprises third uplink control information, wherein the third uplink control information comprises at least one of a CQI, an RI, a PMI, an SR, or a HARQ-ACK (see at least Fig.1: S18 and/or [0067]-[0068]; PUCCH includes at least CQI, PMI, RI, SR and/or HARQ-ACK); the third uplink control information is different from the information included in the first uplink control information and the information included in the second uplink control information (see at least Fig.1: S18 and/or [0067]-[0068]; PUCCH includes at least another different one of CQI, PMI, RI, SR and/or HARQ-ACK); the method further comprising determining, based on a type of the third uplink control information, a third additional second non-orthogonal access parameter corresponding to the third uplink control information (see at least [0311]-[0314] and/or Fig.17(b); determining (increase) of transmit power P1 (claimed parameter) is based on PUCCH (type of UCI (claimed type of second uplink control information ([0068]; RI for example))  And/or at least [0133]-[0141]; plurality of different formats based on type of UCI), and determining, based on the type of the third uplink control information, third additional second time-frequency resource occupied by a signal that carries the third uplink control information (see at least [0322]; the determining of PUCCH resource based on at least type of UCI ([0068]; RI for example) and wherein at least [0089] discloses the use/allocation of uplink (UL) resources (claimed time-frequency resource)). 
For claim 24, Kim further discloses wherein the first, second and third additional second time-frequency resources at least partially overlap with each other (see at least abstract; resources are overlapped). 
6.	Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0381674) in view of Baker et al (US 2006/0209703) and further in view of Anderson et al (US 2012/0113905).
For claim 21, Kim further discloses that resources are overlapped (see at least abstract).  Kim in view of Baker discloses all the claimed subject matter with the exception of explicitly disclosing wherein the first and second time-frequency resources only partially overlap.  However, Anderson discloses that time-frequency (first and second) resources associated with the PUCCH (plurality of uplink control information) are spread around the PUSCH and which covers “only partially overlap” (see at least Fig.9 that discloses PUCCH resources above and below PUSCH resources and the PUCCH includes at least CQI, SR, PMI, RI and HARQ-ACK ([0051]), wherein if CQI and PMI are allocated side by side for example, it will donate the “only partially overlap” with PUSCH since they have at least different resources in regard of at least time).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Anderson into the method/apparatus of Kim in view of Baker, as a matter of design choice, for the purpose of at least having a flexible resource allocation in order to at least enable simultaneous transmission of different type of communications.
For claim 25, Kim further discloses wherein the first and third additional second time-frequency resources at least partially overlap with each (see at least abstract; resources are overlapped).  Kim in view of Baker discloses all the claimed subject matter with the exception of explicitly disclosing the second and third additional second time-frequency resources do not overlap with each other.  However, Anderson discloses that time-frequency (the second and third additional second time-frequency resources) resources associated with the PUCCH (plurality of uplink control information) are spread around the PUSCH and which do not overlap with each other (see at least Fig.9 that discloses PUCCH resources above and below PUSCH resources and the PUCCH includes at least CQI, SR, PMI, RI and HARQ-ACK ([0051]), wherein if CQI and PMI are allocated side by side and wherein SR is between them for example, it will donate the “do not overlap” resources).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Anderson into the method/apparatus of Kim in view of Baker, as a matter of design choice, for the purpose of at least having a flexible resource allocation in order to at least enable simultaneous transmission of different type of communications.
7.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0381674) in view of Baker et al (US 2006/0209703) and further in view of Papasakellariou et al (US 2010/0272019).
For claim 26, Kim further discloses wherein: another uplink control information further comprises fourth, fifth and sixth uplink control information (see at least Fig.1: S18 in regard of another/second UE and/or [0067]-[0068]; PUCCH includes at least CQI, PMI, RI, SR and/or HARQ-ACK); wherein the first uplink control information includes the CQI/PMI (see at least Fig.1: S18 in regard of first UE as mentioned in claims 1 and 23 and/or [0067]-[0068]; PUCCH includes at least CQI and/or PMI), the second uplink control information includes the RI (see at least Fig.1: S18 in regard of first UE as mentioned in claims 1 and 23 and/or [0067]-[0068]; PUCCH includes at least RI), the third uplink control information includes the HARQ (see at least Fig.1: S18 in regard of first UE as mentioned in claims 1 and 23 and/or [0067]-[0068]; PUCCH includes at least HARQ-ACK), the fourth uplink control information includes the CQI/PMI (see at least Fig.1: S18 in regard of another/second UE and/or [0067]-[0068]; PUCCH includes at least CQI/PMI), the fifth uplink control information includes the RI (see at least Fig.1: S18 in regard of another/second UE and/or [0067]-[0068]; PUCCH includes at least RI), and the sixth uplink control information includes the HARQ-ACK (see at least Fig.1: S18 in regard of another/second UE and/or [0067]-[0068]; PUCCH includes at least HARQ-ACK); the method further comprising determining, based on the type of the fourth uplink control information, a fourth additional second non-orthogonal access parameter corresponding to the fourth uplink control information (see at least [0311]-[0314] and/or Fig.17(b); determining (increase) of transmit power P1 (claimed parameter) is based on PUCCH (type of UCI (claimed type of second uplink control information ([0068]; CQI/PMI for example))  And/or at least [0133]-[0141]; plurality of different formats based on type of UCI), determining, based on the type of the fifth uplink control information, a fifth additional second time-frequency resource occupied by a signal that carries the fifth uplink control information (see at least [0322]; the determining of PUCCH resource based on at least type of UCI ([0068]; RI for example) and wherein at least [0089] discloses the use/allocation of uplink (UL) resources (claimed time-frequency resource)), and determining, based on the type of the sixth uplink control information, a sixth additional second non-orthogonal access parameter corresponding to the sixth uplink control information (see at least [0311]-[0314] and/or Fig.17(b); determining (increase) of transmit power P1 (claimed parameter) is based on PUCCH (type of UCI (claimed type of second uplink control information ([0068]; HARQ-ACK for example))  And/or at least [0133]-[0141]; plurality of different formats based on type of UCI).  Kim in view of Baker discloses all the claimed subject matter with the exception of explicitly disclosing that the uplink control information (first, second and third uplink control information) (see at least Fig.1: S18 in regard of first UE as mentioned in claims 1 and 23) and the another control information (fourth, fifth and sixth uplink control information) (see at least Fig.1: S18 in regard of another/second UE) are multiplexed in the PUCCH.  However, Papasakellariou discloses the multiplexing of UCI transmissions ([0007]; UCI includes HARQ-ACK, SR, CQI, PMI and RI) from multiple UEs (at least first and second UEs) in a PUCCH (see at least [0029] and/or [0060]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Papasakellariou into the method/apparatus of Kim in view of Baker for the purpose of at least having a flexible resource allocation by multiplexing different UEs (at least first UE and another/second UE) UCI in the PUCCH in order to at least allow simultaneous transmission of different type of communications more efficiently and thereby save at least time and/or network resources.
Response to Arguments
8.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, in regard of the introduction of the newly added references: Baker et al, Anderson et al and/or Papasakellariou et al.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467